DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CALLIHAN ET AL (US 4450912 cited by applicant) alone.
 	With respect to claim 1, CALLIHAN ET AL discloses a stage cementing assembly (fig 1a} comprising:

a stage tool (2) comprising:

an outer mandrel (14a);

an inner mandrel (10) immovably disposed inside and coupled to the outer
mandrel:

an annular chamber (14g) between the outer mandrel and the inner mandrel;
a first outer part (14b) through the outer mandrel:

longitudinally spaced first (10b) and second (10f) inner ports through the inner
mandrel; and

a closing sleeve (15) disposed in the annular chamber, the closing sleeve
movable between:

a first position (fig. 2) in which the closing sleeve permits fluid communication 
between an interior of the stage cementing assembly and an exterior of the
stage cementing assembly through the first inner port and the first outer port;
and

a second position (fig.3) in which the closing sleeve prevents fluid
communication between the interior of the stage cementing assembly and the
exterior of the stage cementing assembly through the first inner port and the first
outer port:

wherein the closing sleeve prevents (14c, 10d) fluid communication between the
interior of the stage cementing assembly and the exterior of the stage
cementing assembly through the second inner port and the first outer port when
the closing sleeve is in both the first and the second positions.

	However, CALLIHAN ET AL fails to explicitly teach the negative limitation:
“wherein an interior of the inner mandrel does not include an internal movable
sleeve” as called for in the claim. This feature is considered to be an optional feature as the instant invention shows an embodiment with such a moveable sleeve (142) in the embodiment of Fig. 7. Therefore, it would be considered obvious to one of ordinary skill to construct an assembly with or without such an internal moveable sleep according to the needs of the operation. 

With respect to claim 2, CALLIHAN ET AL teaches further comprising: a second outer port (below 14b) through the outer mandrel, the second outer port having a relief valve 14.

With respect to claim 3, CALLIHAN ET AL teaches wherein: the relief valve selectively permits fluid communication from the exterior of the stage cementing assembly to the interior of the stage cementing assembly through the second outer port, and prevents fluid communication from the interior of the stage cementing assembly to the exterior of the stage cementing assembly through the second outer port (col. 3, lines 58-68, Figs. 2, 3).

With respect to claim 4, CALLIHAN ET AL teaches further comprising: a barrier member 12 having a first configuration in which the barrier member prevents fluid communication between the interior of the stage cementing assembly and the exterior of the stage cementing assembly through the first outer port, and a second configuration in which the barrier member permits fluid communication between the interior of the stage cementing assembly and the exterior of the stage cementing assembly through the first outer port (Fig. 1).

With respect to claim 5, CALLIHAN ET AL fails to explicitly teach wherein the barrier member is a rupture disk. The reference does teach the member 12 is a valve (col. 3, lines 37-57). CALLIHAN ET AL does not explicitly teach the type of valve. However, it would be considered obvious to one of ordinary skill in the art to select a type of valve suited for the needs of the operation. 

With respect to claim 11, CALLIHAN ET AL teaches further comprising an internal location profile 12h configured for engagement with a locator 16f of an inner string assembly. 

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CALLIHAN ET AL in view of BAKER (US 3948322 cited by applicant).
 	With respect to claim 6, CALLIHAN ET AL fails to explicitly teach further comprising a packer below the first outer port as called for in the claim. 
	BAKER teaches a stage cementing assembly having a packer 140 below a first outer port 26 for the purpose of providing a fluid-tight seal between the inflated packer and the wall of the well bore. 
	It would be considered an obvious expedient in stage cementing operations to provide for a fluid tight seal between the assembly and the wellbore wall in order to cement in stages/zones. 
 	
With respect to claim 7, BAKER teaches further comprising: a packer valve 196, 98 configured to selectively open to permit fluid communication between the interior of the stage cementing assembly and an internal chamber 226 of the packer.

With respect to claim 8, BAKER teaches wherein: the packer valve is configured to selectively close to prevent fluid communication between the interior of the stage cementing assembly and the internal chamber of the packer.

With respect to claim 9, CALLIHAN ET AL fails to explicitly teach wherein the barrier member is a rupture disk configured to break before the packer valve closes. The reference does teach the member 12 is a valve (col. 3, lines 37-57). CALLIHAN ET AL does not explicitly teach the type of valve. However, it would be considered obvious to one of ordinary skill in the art to select a type of valve suited for the needs of the operation. 

With respect to claim 10, CALLIHAN ET AL fails to explicitly teach wherein the barrier member is a rupture disk configured to break after the packer valve closes. The reference does teach the member 12 is a valve (col. 3, lines 37-57). CALLIHAN ET AL does not explicitly teach the type of valve. However, it would be considered obvious to one of ordinary skill in the art to select a type of valve suited for the needs of the operation. 

Allowable Subject Matter
Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers teaches a stage cementing tool that includes a housing with a mechanically set packer to seal against the well. A hydraulically actuated opening sleeve will move in the housing to uncover flow ports in the housing, and allow flow therethrough into the well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/9/2022